997 So. 2d 1145 (2008)
Trinity CHANEY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-959.
District Court of Appeal of Florida, Third District.
November 26, 2008.
Rehearing Denied December 31, 2008.
Robbins, Tunkey, Ross, Amsel, Raben & Waxman and Benjamin S. Waxman, for appellant.
Bill McCollum, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and WELLS and LAGOA, JJ.
PER CURIAM.
Affirmed. See Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).